Case 7:21-mj-07422-UA Document 8 Filed 07/30/21 Page 1 of 1

 

 

 

Cot Exh |.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT GF NEW YORK
xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
Bh CRT VC)
Marcel Dotin
Defendant(s}.
x
Defendant __ Marcel Dotin hereby voluntarily consents to

 

participate in the following proceeding via_*_videoconferencing or _X_ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

x Bail/Detention Hearing

Conference Before a Judicial Officer

(During a phone call ow Judy 20, 2022, Mr. Marcel Dattiw
authorized Benjamin Gold to Unsert hiy electraniv signature ow thig forma)

 

 

Marcel Dottiw ‘ex Se
Defendant’s Signature Defendant’s Counsel’s Signature

(ludge may obtain verbal! consent on
Recard and Sign for Defendant)

Marcel Dettin Benjamin Gold

Print Defendant’s Name Print Counsel’s Name

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.
Ff ao Jadot i feeceeIn O. fyee Carl
Date U-S;-Bistrict-tudge/U.S. Magistrate Judge

   

 

 
